Citation Nr: 1015498	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a cardiovascular 
disorder.  

3.  Entitlement to an evaluation in excess of 30 percent for 
a dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1973 to December 1975 and in the National Guard 
with various periods of active duty for training (ACDUTEA) 
and inactive duty for training (INACDUTRA) through 1996. 

Initially, in a December 2006 rating decision, service 
connection for dysthymic disorder was granted, and a 30 
percent disability rating was assigned.  The Veteran was 
properly notified of this decision in a January 2007 letter 
from the RO. 

In March 2007, the Veteran filed a claim seeking entitlement 
to a disability rating in excess of 30 percent for his 
service-connected dysthymic disorder as well as service 
connection for a right knee disability and a cardiovascular 
disorder.  In an October 2007 rating decision, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin denied these issues.  The Veteran perfected a 
timely appeal of these denials to the Board of Veterans' 
Appeals (Board).  

The Veteran's increased rating claim is addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  The Veteran does not currently have a right knee 
disability.  

2.  A cardiovascular disorder was not shown in service or 
until many years later and is not associated in any way with 
the Veteran's active duty.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

2.  A cardiovascular disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in April 2007.  This letter informed the Veteran of 
what evidence was required to substantiate his service 
connection claims and of his and VA's respective duties for 
obtaining evidence.  The document also informed the Veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

        B.  Duty To Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, and provided him with a VA 
examination for his heart disability claim.  

The Board acknowledges that the RO has made a formal finding 
of unavailability for portions of the Veteran's treatment the 
Milwaukee VA Medical Center prior to September 2007.  The 
record indicates that the RO has made multiple attempts to 
obtain these records.  Under these circumstances the Board 
finds that any additional attempts to obtain these records 
would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  Since the record indicates that the Veteran has been 
informed of the missing records, there will be no prejudice 
to him in proceeding to a decision on his claims.  The Board 
has carefully reviewed the Veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

With respect to the Veteran's right knee claim, as will be 
discussed below, the Veteran has not been diagnosed with a 
right knee disability.  Further, the record does not indicate 
that he has had persistent recurrent symptoms of a 
disability.  While the Board notes that the Veteran was found 
to have knee arthralgia (joint pain) in October 2008, the 
record does not indicate which knee was bothering him or 
otherwise document persistent recurrent symptoms of a 
disability.  Also, symptoms, such as pain, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Accordingly, McLendon element 
(1) has not been met. 

In addition, the Board notes that the record is missing 
critical evidence of an event, injury, or disease that 
occurred in service, McLendon element (2).  The Veteran has 
indicated that he injured his knee when he was hit by a truck 
during a bicycle ride in June 1975.  As discussed below, 
however, the service treatment records are negative for any 
indication of a right knee injury.  In fact, the Veteran's 
separation examination, which was conducted in October 1975, 
found no abnormalities with respect to the Veteran's lower 
extremities and the Veteran did not identify any knee 
problems in his self-report of medical history.  

As McLendon elements (1) and (2) have not been met, a VA 
examination is not required for the Veteran's right knee 
claim.  The circumstances presented in this request are 
distinguished from those set forth in Charles v. Principi, 16 
Vet. App. 370 (2002), in which VA was required to obtain a 
nexus opinion when there was acoustic trauma in service and 
competent evidence of a current disability.  Here, there is 
absolutely no evidence of a current disability.  See 38 
U.S.C.A. § 5107(a) (West 2002).

With respect to the Veteran's cardiovascular claim, as 
discussed in detail below, the Veteran was provided with a VA 
examination in February 2008.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Supporting rationale for the opinion was 
provided in the report.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing.  

II.  Analysis

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

        A.  Right Knee

With respect to the first Hickson element, a current 
disability, the evidence of record does not indicate that the 
Veteran has a right knee disability.  While the Board is 
aware that the Veteran has been diagnosed with knee 
arthralgia, pain alone does not constitute a disability for 
which service connection may be granted.  See Sanchez-
Benitez, supra.  Moreover, the medical records documenting 
arthralgia do not specify whether it pertains to the 
Veteran's right or left knee.  [Service connection for a left 
knee disability was granted in December 2006.]

To the extent that the Veteran himself believes that he has a 
right knee disability, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the Veteran are not competent medical evidence and 
do not serve to establish the existence of a current 
disability.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's right knee 
claim, and it fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to the second Hickson element, the Veteran has 
alleged that he was hit by a truck while riding his bicycle 
in June 1975.  See the September 2008 substantive appeal.  
Notwithstanding the Veteran's statement, there is no evidence 
of a right knee disease or injury while in service.  The 
service treatment records reveal that the Veteran did not 
report any right knee problems during his military career.  
His October 1975 separation examination, which would have 
occurred four months after his alleged accident, indicates 
that the Veteran's knees were normal upon examination and 
that the Veteran did not identify any knee problems in his 
self-report of medical history.  In this case the Board finds 
that the Veteran's service treatment records are more 
persuasive than his recent assertions of an in-service right 
knee injury made in connection with a claim for monetary 
benefits from the government.  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
assertion of events now over three decades past. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]; see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

After a review of all the records, the Board finds that the 
evidence does not indicate that the Veteran had any right 
knee injury or disease during service.  Hickson element (2) 
has not been satisfied, and the Veteran's claim fails on this 
basis as well.

With respect to element (3), in the absence of a current 
diagnosis of a right knee disability, it follows that a 
medical nexus is also lacking.  Such is the case here.  
A review of the record reveals that the Veteran has not 
submitted medical evidence attempting to link an in-service 
injury or disease to a diagnosed right knee disability.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
right knee disability, as Hickson elements (1), (2), and (3) 
have not been met.  The benefit sought on appeal is 
accordingly denied.

        B.  A Cardiovascular Disorder

With respect to Hickson element (1), the Veteran has been 
diagnosed with coronary artery disease and ischemic heart 
disease.  See, e.g., reports of February 2008 VA examination 
and of July 2009 VA outpatient treatment session. 

With respect to Hickson element (2), the Veteran was noted to 
have a systolic heart murmur on his separation examination.  
The service treatment records also document that the Veteran 
complained of chest pains in October 1975.  Hickson element 
(2) has therefore been met. 

With respect to Hickson element (3), medical nexus, the Board 
notes that the February 2008 VA examiner did not find a 
relationship between the Veteran's coronary artery disease 
and his military service.  The examiner specifically stated: 
"There is no evidence that this condition is related to the 
chest pain or the bronchospasm which were noted in service.  
The Veteran has numerous risk factors for coronary artery 
disease . . . [which include his] age, sex, history of 
tobacco use, family history of coronary artery disease, 
hyperlipidemia, and hypertension."  

Significantly, the Veteran has not submitted, and the record 
does not contain, a competent medical nexus opinion to the 
contrary.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself contends that a 
medical relationship exists between his heart disability and 
service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu, supra

To the extent that the Veteran contends that he has had heart 
problems continually since service, the Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, the 
Board discounts any such claimed continuity in light of the 
absence of medical records regarding a heart disability until 
the Veteran had an acute myocardial infarction in December 
2004, nearly thirty years following service.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  As a result, 
Hickson element (3) has not been satisfied and the Veteran's 
claim fails on this basis. 

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
heart disability, as Hickson element (3) has not been met. 
The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a cardiovascular 
disorder is denied. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's increased rating claim must be remanded for further 
evidentiary development.  In particular, the evidence of 
record indicates that the Veteran was provided with a VA 
psychiatric examination in November 2006 in connection with 
his then pending claim for service connection for depression.  
As previously noted herein, service connection for a 
dysthymic disorder was granted in December 2006, and the 
Veteran filed a new claim for an increased rating in March 
2007.  He has not been provided with a VA examination since 
November 2006, and the record does not contain sufficient 
medical evidence for VA to make a decision on the Veteran's 
claim. 

Indeed, in the substantive appeal which was received at the 
RO in September 2008, the Veteran appeared to indicate that 
his psychiatric symptoms were worsening since that last VA 
examination in November 2006.  VA's General Counsel has 
indicated that, when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  In light of the Veteran's essential 
assertions of increased psychiatric symptomatology since the 
last VA examination of his dysthymic disorder in November 
2006, as well as the insufficient information in the 
subsequent outpatient treatment records, the Board agrees 
that a remand for a current VA examination is necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); & 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination].  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of 
psychiatric treatment that the Veteran may 
have received at the VA Medical Center in 
Milwaukee, Wisconsin since August 2009.  
Associate all such available records with 
the claims folder.  

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature and 
extent of his service-connected dysthymic 
disorder.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  All pertinent 
psychiatric pathology should be noted in 
the examination report.  As part of the 
evaluation, the examiner is requested to 
assign a Global Assessment of Functioning 
score.  The examiner should also address 
the impact of the Veteran's service-
connected dysthymic disorder on his 
ability to work.  A complete rationale for 
all opinions expressed must be provided.  

3.  Then, readjudicate the claim for a 
rating in excess of 30 percent for a 
dysthymic disorder.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


